Title: To James Madison from Return Jonathan Meigs, Jr., 1 January 1812
From: Meigs, Return Jonathan, Jr.
To: Madison, James


Sir,Zanesville (Ohio) Jany 1t. 1812
I have the Honor to transmit the foregoing resolution and embrace the Opportunity of expressing the high Esteem with which I am Sir your Mo Ob st
Return J Meigs.
 
[Enclosure] § From the General Assembly of the State of Ohio
26 December 1811. Reviews the conduct of the European belligerents toward the U.S. and describes the consequences as “a scourge from heaven.” “A retrospective view of the sufferings, injuries, and insults which have flowed to this country, from a peculiarly characteristic system of maritime depredation, must elevate the mind of every American to the posture of unyielding resistance.” France, “in rescinding the Berlin and Milan decrees, has … manifested a disposition to return to the path of justice.” That country’s conduct “is … a tacit acknowledgment of the violence and wrong committed against the eternal principles of equity and the law of nations; and carries with it an implied engagement, to make fair and ample restitution, for their depredations on our neutral commerce.” Expresses confidence that Congress “will insist on a full and prompt indemnity for the aforesaid spoliations; and that they will meet the late restrictions on our commerce, in the municipal regulations of that nation by corresponding restrictions, so as to insure an equality of rights as far as may be, to our citizens.”
“The conduct of Great Britain … is a gross departure from the known, and established law of nations. Our rights … have been outraged without acknowledgment—even without remorse. Solemn stipulations by treaty, and implied engagements have given place to views of an over-reaching, selfish, and depraved policy. Life, liberty and property, have been the sport of measures, unjust, cruel, and without a parallel. The flag of freedom and impartial neutrality has been wantonly insulted. Tears of the widows, and orphans of murdered Americans, have flowed in vain. Our countrymen have been torn from the embrace of liberty, and plenty. The cords of conjugal, filial, fraternal, and paternal affection have been broken. Almost every sea and ocean buoys upon its impartial surface, the victims of capture and impressment. Vain is every effort, and sacrifice for an honorable state of safety, and tranquility. Mission has followed mission—remonstrance has succeeded remonstrance—forbearance has stepped on the heels of forbearance, till the mind revolts at the thought of a prolonged endurance. Will the freemen of a still favoured soil unresistingly groan under the pressure of such ignominy and insult?”
Approves of the conduct of the U.S. government toward the belligerents as just and impartial and expresses “an entire, and unshaken approbation” of the conduct of the president. “The sentiments expressed in his communication to congress, at the opening of the present session, have given us new and additional evidence of his fitness for the high station he occupies. The measures he recommends are not only justified, but are rendered indispensably necessary, from the critical posture of our national affairs.” The assembly trusts that JM’s advice to Congress “will be promptly taken and vigorously pursued.” The report of the House select committee on foreign relations “breaths a spirit in unison with our own; the energy it proposes, is demanded by the crisis.”
Recent events on the Wabash open “new sources of grief, and simpathy.” The assembly commiserates with “the friends and relations of those who have fallen, in the late struggle with savage perfidy, and ferocity.” The assembly therefore resolves “That we will at the call of our country rally round the standard of freedom: We will suffer every hardship—submit to every privation in support of our country’s rights and honor. Though we love peace and invoke its blessings; Yet we will not shrink from the dangers of war. In behalf of our constituents we pledge ourselves that our government will receive from them a prompt and efficient support. Relying, constantly, on the interposing protection of heaven, we will meet with firmness, every event.” Resolves also that the governor be requested to send copies of this resolution to the president, the vice president, the Speaker of the House of Representatives, and the Ohio representatives in Congress.
